                 Case 1:20-cr-00652-VM Document 115 Filed 09/09/21 Page 1 of 1




                                       EPSTEIN SACKS PLLC
                                        ATTORNEYS AT LAW
                                       100 LAFAYETTE STREET
                                               SUITE 502
                                                                                                 9/9/21
                                        NEW YORK, N.Y. 10013
                                             (212) 684-1230
                                                                   BENNETT M. EPSTEIN: (917) 653-7116
                                                                   SARAH M. SACKS: (917) 566-6196

                                                                   September 9, 2021

       Hon. Victor Marrero
       United States District Judge
       Southern District of New York
       US Courthouse
       500 Pearl Street
       New York, NY 10007

       Via ECF and email to Marcelo_Triana@nysd.uscourts.gov


                                                                   Re: United States v. Saro Mouradian
                                                                   20 Cr. 652 (VM)
       Dear Judge Marrero:

              We represent the defendant Saro (Paul) Mouradian under the Criminal Justice Act.

             We write with the consent of US Pretrial Services Officer Marlon Ovalles
       Marlon_Ovalles@nyspt.uscourts.gov) and without objection from the Government
       (Cecilia.Vogel@usdoj.gov) to request permission for our client, who resides with his wife and
       children in Hollywood, FL and is free on a $250,000 Personal Recognizance Bond, to travel to
       Orlando, FL from September 14th to 16th in his own automobile in order to compete in the World
       Armwrestling Championship, a sport in which he holds several titles. He intends to stay at the
       Grove Resort in neighboring Winter Garden, FL for three nights.

             If this meets with the Court’s approval, kindly “So Order” this letter, or have Chambers
       contact the undersigned if there are any questions or concerns.

Request GRANTED. The conditions of defendant Saro                 Very truly yours,
Mouradian's pretrial release are modified to permit
him to travel to Orlando, Florida, from September                  Bennett M. Epstein
14 to September 16, 2021.
                                                                   Bennett M. Epstein
SO ORDERED.

September 9, 2021
